Name: Commission Regulation (EEC) No 1655/93 of 28 June 1993 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157/52 Official Journal of the European Communities 29. 6 . 93 COMMISSION REGULATION (EEC) No 1655/93 of 28 June 1993 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, criteria to be taken into account when the refund on these products is being calculated ; Having regard to the Treaty establishing the European Economic Community, Whereas the refund to be granted in respect of certain processed products should be graduated on the basis of the ash, crude fibre, tegument, protein, fat and starch content of the individual product concerned, this content being a particularly good indicator of the quantity of basic product actually incorporated in the processed product ; Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular the third subpara ­ graph of Article 13 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1544/93 (3), and in particular the fourth subparagraph of Article 17 (2) thereof, Whereas there is no need at present to fix an export refund for manioc, other tropical roots and tubers or flours obtained therefrom, given the economic aspect of potential exports and in particular the nature and origin of these products ; whereas, for certain products processed from cereals, the insignificance of Community participa ­ tion in world trade makes it unnecessary to fix an export refund at the present time ; / Whereas Article 13 of Regulation (EEC) No 1766/92 and Article 17 of Regulation (EEC) No 1418/76 provide that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regu ­ lations and prices for those products within the Commu ­ nity may be covered by an export refund ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 0 are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 0 ; Whereas Article 2 of Council Regulation (EEC) No 1431 /76 (4) laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds, provide that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals, rice and broken rice on the Community market on the one hand and prices for cereals, rice, broken rice and cereal products on the world market on the other ; whereas the same Articles provide that it is also important to ensure equilibrium and the natural development of prices and trade on the markets in cereals and rice and, furthermore, to take into account the economic aspect of the proposed exports, and the need to avoid disturbances on the Community market ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas Council Regulation (EEC) No 990/93 (8) prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas Article 4 of Council Regulation (EEC) No 1 620/93 (*) on the import and export system for products processed from cereals and from rice defines the specific (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 166, 25 . 6. 1976, p. 1 . 0 OJ No L 154, 25. 6. 1993, p. 5 . (4) OJ No L 166, 25. 6. 1976, p. 36. 0 OJ No L 155, 26. 6. 1993, p. 29. (6) OJ No L 387, 31 . 12. 1992, p. 1 . f) OJ No L 108, 1 . 5. 1993, p. 106. o OJ No L 102, 28. 4. 1993, p . 14. 29. 6. 93 Official Journal of the European Communities No L 157/53 Whereas certain processed maize products may undergo a heat treatment following which a refund might be granted that does not correspond to the quality of the product ; whereas it should therefore be specified that on these products, containing pregelatinized starch, no export refund is to be granted ; Whereas, pursuant to the abovementioned provisions, the refunds should be as set out in the Annex hereto ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The refunds on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1766/92 and in Article 1 (1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 1620/93 are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1993 . For the Commission Rene STEICHEN Member of the Commission No L 157/54 Official Journal of the European Communities 29 . 6. 93 ANNEX to the Commission Regulation of 28 June 1993 fixing the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Product code Refund (') Product code Refund (') 1102 20 10 100 (2) 134,26 1104 23 10 900  1102 20 10 300 (2) 115,08 1104 29 11 000 32,05 110220 10 900 (2)  1104 29 15000  1102 20 90 100 (2) 115,08 110429 19000  1 102 20 90 900 (2)  1 104 29 91 000 31,42 1102 30 00 000  1104 29 95 000 66,15 110290 10 100 65,18 1104 30 10000 7,86 110290 10900 44,32 11043090000 23,98 110290 30 100 i 135,85 1107 10 11 000 55,93 1102 90 30 900  110710 91 000 77,34 1103 1200 100 135,85 1108 11 00 200 62,84 1103 12 00 900  1108 11 00 300 62,84 1103 13 10 100 (2) 172,62 1108 11 00800  1 103 13 10 300 (2) 134,26 1 108 12 00 200 153,44 1103 13 10 500 (2) 115,08 1108 12 00 300 153,44 1103 13 10 900 (2)  1108 12 00 800  1103 13 90 100 (2) 115,08 1108 13 00 200 153,44 1 103 13 90 900 (2)  1 108 13 00 300 153,44 1103 14 00 000  1108 13 00 800  1103 19 10 000 66,15 1108 14 00 200  1103 19 30 100 67,35 1108 14 00 300  1103 19 30 900  1108 14 00 800  1103 21 00000 32,05 1108 19 10200 157,12 11032920000 44,32 1108 19 10300 157,12 1103 29 30 000  1108 19 10 800  1103 29 40 000  1108 19 90 200  1104 11 90 100 65,18 1108 19 90 300  110411 90 900  1108 19 90 800  1104 12 90 100 150,94 1109 00 00 100 0,00 110412 90 300 120,75 1109 00 00 900  110412 90 900  1702 30 51 000 200,43 110419 10 000 32,05 1702 30 59 000 153,44 1104 19 50 110 153,44 1702 30 91 000 200,43 11041950 130 124,67 17023099000 153,44 110419 50 150  1702 40 90 000 153,44 1104 19 50 190  1702 90 50 100 200,43 1104.19 50900 - 170290 50900 153,44 1104 19 91 000  1702 90 75 000 210,02 1104 21 10 100 65,18 17029079000 145,77 110421 10900  21069055000 153,44 1104 21 30 100 65,18 2302 10 10 000  1104 21 30 900  2302 10 90 100  1104 21 50 100 86,90 2302 10 90 900  1104 21 50 300 69,52 2302 20 10 000  1104 21 50 900  2302 20 90 100  1 104 22 10 100 120,75 2302 20 90 900  1104 22 10 900  2302 30 10 000  11042230 100 128,30 23023090000  1104 22 30 900  2302 40 10 000  1104 22 50 000  2302 40 90 000  1104 23 10 100 143,85 2303 10 11 100  1 104 23 10 300 1 10,29 2303 10 1 1 900  (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. (2) No refund shall be granted on products given a heat treatment resulting in pregelatinization of the starch . NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.